Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments filed on 11/23/2021 overcome all the rejections and objections set forth in the previous Office Action except some 112b issues and an interview is conducted to resolve the remaining issues so as to place the application in condition for allowance.
Examiner's Amendment/Statement
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email by Andrew J. Tibbetts on 12/2/2021 at 7:00am PT.
The claims have been amended as follows:
In claim 1, line 7, delete “the input nodes” and insert in its place –the one or more input nodes -.
In claim 9, line 3, delete “the input” and insert in its place –the one or more input -.
Allowable Subject Matter
Claims 12-17, 19, 22 and 25 are allowed.
Claims 1-11 are allowed subject to the above examiner’s amendment.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1-11, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
a duplicate set of input nodes of the first layer is assigned to a duplicate of the hidden node in the second layer representing the same part or sub part of the image, thereby forming a dense latent tree in which the subtree is duplicated such that no child node has multiple parents in the dense latent tree yet all parent-child relationships between the first and second layer are represented, the method comprising, by at least one processor coupled to access the memory, assigning variables to the one or more input nodes, the hidden node and the duplicate node and recurringly modifying the variables to process the image. 
The prior art fails to teach Claims 12-17, 19 and 22, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
wherein the generative graphical model comprises additional nodes assigned as duplicate nodes to form a duplicate set of each of at least some of the input nodes, wherein the duplicate nodes are connected in a duplicate subtree resembling the subtree of the input node of which it is a duplicate whereby each input node is exclusive for a specific kernel and no node has multiple parents. 
Claim 25, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
a duplicate set of input nodes of the first layer is assigned to a duplicate of the hidden node in the second layer representing the same part or sub part of the image, thereby forming a dense latent tree in which the subtree is duplicated such that no child node has multiple parents in the dense latent tree yet all parent-child relationships between the first and second layer are represented; and the at least one processor coupled to access the memory to assign variables to the one or more input nodes, the hidden node and the duplicate node and recurringly modifying the variables to process the image. 
The closest prior arts of record, Irving et al. ("An overlapping tree approach to multiscale stochastic modeling and estimation." IEEE Transactions on Image Processing 6, no. 11 (1997): 1517-1529), Adams ("Dynamic Trees: A Hierarchical Probabilistic Approach to Image Modelling." (2001)), and Laferte et al. ("Discrete Markov image modeling and inference on the quadtree." IEEE Transactions on image processing 9, no. 3 (2000): 390-404) reveal a similar system and technique as discussed in the previous office action, but fail to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669